MEMORANDUM DECISION IN MANDAMUS
Relator, Neil Hagan, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order that set his average weekly wage at $264.35, and to enter an order recalculating the average weekly wage based upon exclusion of thirty weeks of unemployment during the year prior to his injury date.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law.  The magistrate decided the requested writ of mandamus should be granted.  No objections have been filed to the magistrate's decision.
Upon a review of the magistrate's decision and an independent review of the file, we find no error of law or other defect on the face of the magistrate's decision. Therefore, we adopt the magistrate's decision as our own and grant a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order setting relator's average weekly wage at $264.35, and to enter a new order which calculates relator's average weekly wage but excludes thirty weeks of unemployment compensation from the calculation.
Writ of mandamus granted.
KENNEDY and BRYANT, JJ., concur.